Citation Nr: 0201630	
Decision Date: 02/19/02    Archive Date: 02/25/02

DOCKET NO.  98-13 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a kidney condition.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for peptic ulcer 
disease.

4.  Entitlement to an increased disability evaluation for a 
postoperative scar, as a residual of a left kidney 
exploratory surgery, currently evaluated as noncompensable. 


REPRESENTATION

Appellant represented by:	Clark Evans, Attorney at Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to November 
1948, August 1950 and November 1951, April 1952 to October 
1953, and August 1955 to December 1956.  

This case comes before the Board of Veterans' Appeals (Board) 
by means of a February 1998 rating decision rendered by the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA) wherein, inter alia, 
service connection for kidney disability, asthma, and peptic 
ulcer disease and a compensable evaluation for a post 
operative scar were denied.

In August 2000, the Board issued a decision addressing the 
issues set forth above.    Pursuant to an April 2001 Joint 
Motion for Remand Predicated on the Veterans Claims 
Assistance Act of 2000, the Court issued an April 2001 Order, 
vacating the prior Board decision and remanding the case to 
the Board for readjudication.  


REMAND

By means of an October 2001 letter, the veteran's attorney 
requested a hearing before a Member of the Board via 
videoconferencing.  In light of this request, a remand is 
necessary to schedule a hearing before a traveling member of 
the Board. 

This case is accordingly REMANDED for the following 
development:

The RO should schedule the veteran for a 
videoconference hearing before a Member 
of the Board in accordance with 
applicable law.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND 
is to comply with due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).







